DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (USPUB 2015/0048778) in view of Salcone (USPUB 2012/0112544) in view of Borches et al. (USPUB 2015/0285541) .

As to Claim 1, Davidson discloses a power generating shed assembly for storing and charging a plurality of batteries for cordless power tools, said assembly comprising: a shed having a roof, a floor and four exterior walls (Figure 1); a plurality of solar panels, each of said solar panels being coupled to said roof wherein each of said solar panels is configured to be exposed to sunlight (Element 160); a control unit, said control unit being in electrical communication with each of said solar panels such that said control unit receives electrical current from said solar panels, said control unit conditioning the electrical current into direct current, said control unit being in electrical communication with a electric utility power line for releasing excess electrical current into the electric utility power line (Figure 6); a plurality of batteries, each of said batteries being in electrical communication with said control unit thereby 
As to Claim 2, Davidson, Salcone, and Borches disclose the assembly according to claim 1, said shed has a pair of lofts within an interior of said shed, said floor having a bottom surface, but do not expressly disclose wherein said bottom surface having a pair of skids each being coupled thereto, each of said skids being oriented parallel to each other thereby facilitating said shed to be transported on said skids.  However, the Examiner takes official notice that placing a shed on skids is well known in the art, and it would have been obvious to one having ordinary skill in the art at the time of this invention to add skids which allows for the shed to be easily relocated.
As to Claim 3, Davidson, Salcone, and Borches disclose the assembly according to claim 2, but do not expressly disclose wherein said control unit is positioned in a respective one of said lofts.  However, the 
As to Claim 11, Davidson, Salcone, and Borches disclose the assembly according to claim 2, but do not expressly disclose wherein each of said batteries is positioned in a respective one of said lofts.  However, the location of the batteries is a matter of design choice, and it would have been obvious to one having ordinary skill in the art at the time of this invention to place the batteries in the loft, as it allows for the units to be placed out of the way in a less usable space.

Claims 4-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson, Salcone and Borches in view of Gudgel et al (USPUB 2018/0076625).

As to Claim 4, Davidson, Salcone, and Borches disclose the assembly according to claim 1, but do not expressly disclose wherein said control unit comprises a lightning arrestor being positioned in said shed, said lightning arrestor being electrically coupled to each of said solar panels wherein said lighting arrestor is configured to absorb voltage from a lightning strike.  Gudgel discloses a lightning arrestor being positioned in said shed, said lightning arrestor being electrically coupled to each of said solar panels wherein said lighting arrestor is configured to absorb voltage from a lightning strike (Paragraph 31).  It would have been obvious to one having ordinary skill in the art at the time of this invention to add a lightning arrestor, as disclosed by Gudgel, to the device of Davidson, Salcone, and Borches, in order to protect the system from lightning damage.

As to Claim 6, Davidson, Salcone, Borches, and Gudgel disclose the assembly according to claim 5, wherein said control unit includes an inverter being positioned in said shed, said inverter being electrically coupled to said charge controller wherein said inverter is configured to convert the electrical current from said solar panels into alternating current (Salcone Figure 3, Element 120).
As to Claim 7, Davidson, Salcone, Borches, and Gudgel disclose the assembly according to claim 6, wherein said control unit includes a generator being positioned in said shed, said generator being electrically coupled to said inverter for receiving the alternating current from said inverter (Salcone Paragraph 4).
As to Claim 8, Davidson, Salcone, Borches, and Gudgel disclose the assembly according to claim 7, but do not expressly disclose wherein said control unit includes a breaker panel being positioned in said shed, said breaker panel being electrically coupled to said generator for receiving the alternating current from said generator, said breaker panel having a pair of outputs, a respective one of said outputs being electrically coupled to the electric utility power line.  However, the Examiner takes official notice that using a circuit breaker to provide protection is well known in the art, and it would have been obvious to one having ordinary skill in the art to use a circuit breaker to prevent an overcurrent from damaging the devices.
As to Claim 9, Davidson, Salcone, Borches, and Gudgel disclose the assembly according to claim 8, wherein said control unit includes a female electrical outlet being positioned in said shed, said female 
As to Claim 10, Davidson, Salcone, Borches, and Gudgel disclose the assembly according to claim 5, wherein each of said batteries is electrically coupled to said charge controller for receiving electrical current from said charge controller (Salcone Figure 3, Element 130).
As to Claim 12, (See rejection for Claims 1-11 above), Davidson, Salcone, Borches, and Gudgel disclose a power generating shed assembly for storing and charging a plurality of batteries for cordless power tools, said assembly comprising: a shed having a roof, a floor and four exterior walls, said shed having a pair of lofts within an interior of said shed, said floor having a bottom surface, said bottom surface having a pair of skids each being coupled thereto, each of said skids being oriented parallel to each other thereby facilitating said shed to be transported on said skids; a plurality of solar panels, each of said solar panels being coupled to said roof wherein each of said solar panels is configured to be exposed to sunlight, each of said solar panels being positioned on an outside surface of said roof; a control unit being positioned inside said shed, said control unit being in electrical communication with each of said solar panels such that said control unit receives electrical current from said solar panels, said control unit conditioning the electrical current into direct current, said control unit being in electrical communication with a electric utility power line for releasing excess electrical current into the electric utility power line, said control unit being positioned in a respective one of said lofts, said control unit comprising: a lightning arrestor being positioned in said shed, said lightning arrestor being electrically coupled to each of said solar panels wherein said lighting arrestor is configured to absorb voltage from a lightning strike; a charge controller being electrically coupled to said lightning arrestor such that said charge controller receives the electrical current from said solar panels; an inverter being positioned in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859